IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 21, 2009
                                 No. 08-50667
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ANTONIO LOPEZ-CASTAS, also known as Antonio Lopez Padilla

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:08-CR-89-ALL


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Antonio Lopez-Castas, also known as Antonio Lopez Padilla, appeals his
above-guidelines sentence of 60 months of imprisonment for illegally reentering
the United States after deportation, in violation of 8 U.S.C. § 1326. Lopez-
Castas’s sole contention on appeal is that his sentence was unreasonable, largely
because the district court failed to consider his alcoholism as a mitigating factor
and because his criminal history was not understated by the Sentencing



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50667

Guidelines since it was considered in calculating his base offense level as well
as his criminal history score.1
      The district court considered Lopez-Castas’s history and characteristics,
specifically noting his lengthy record of convictions (18 criminal history points,
and three unscored convictions from the mid-1990s); numerous aliases, false
birth dates, and social security numbers; and multiple prior removals. The
district court found that the sentence was warranted “to protect the public from
further crimes.” Although the district court imposed a sentence that was higher
than the guidelines range after finding that the Guidelines did not adequately
express Lopez-Castas’s criminal history, “the district court thoroughly and
adequately articulated several § 3553(a) factors that justified the variance.”
United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.), cert. denied, 129
S. Ct. 625 (2008).     Lopez-Castas has not shown that the sentence was
substantively unreasonable and an abuse of the district court’s discretion. See
id. at 805-08; Gall v. United States, 128 S. Ct. 586, 596-97 (2007).
      AFFIRMED.




      1
       The district court accepted the PSR’s unchallenged guideline range
calculation of 33 to 41 months’ confinement, noting also the PSR’s observation
that appellant’s criminal history category might be considered to authorize an
upward departure as not adequately reflecting the seriousness of appellant’s
past criminal conduct or the likelihood he would commit future crimes. The
court, however, did not expressly impose a guideline § 4A1.3 “departure” as such,
but rather expressly sentenced under the 18 U.S.C. § 3553(a) factors. The court
also expressly noted that appellant was “a real menace to the American people
and citizens when you’re here by the use of drugs, alcohol and criminal conduct.”

                                        2